UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (or Date of Earliest Event Reported):October 3, 2012 SWIFT ENERGY COMPANY (Exact name of Registrant as specified in its charter) Texas 1-8754 20-3940661 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16825 Northchase Drive, Suite 400 Houston, Texas 77060 (Address of principal executive offices) (281) 874-2700 (Registrant’s telephone number) Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On October 3, 2012, Swift Energy Company issued a press release announcing the pricing of its sale of an additional $150 million in aggregate principal amount of senior unsecured notes due 2022 in a private placement.A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits (d) Exhibits. Exhibit Number Description Press Release dated October 3, 2012, announcing pricing of senior notes offering. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 3, 2012 Swift Energy Company By: /s/ Bruce H. Vincent Bruce H. Vincent President 3 EXHIBIT INDEX Exhibit Number Description Press Release dated October 3, 2012, announcing pricing of senior notes offering. 4
